Citation Nr: 1452822	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-27 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include coronary artery disease, angina, and a heart murmur.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother G.J.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in November 2012, which vacated a May 2012 Board decision and remanded the case for additional development.  The issue initially arose from a June 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2010, the Veteran testified at a videoconference hearing before the undersigned.  A copy of the transcript of that hearing is of record.  The Board remanded the case for additional development in May 2013.

The issue of entitlement to service connection for hepatitis C has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although this case has been previously remanded, in light of the Veteran's May 2014 statements and submission of a corrected VA Form 21-4142 further development is required prior to appellate review.  The Veteran asserted, in essence, that he had previously reported incorrect treatment dates associated with records from the Florida Department of Corrections, Reception and Medical Center.  He requested VA assistance in obtaining treatment records for the period from January to July 2004.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain all medical records relating to the Veteran's reported treatment for a heart attack that was received during his incarceration at New River Correctional Institution of the Florida Department of Corrections (DOC) from January to July 2004.

The AOJ should also ask the Reception and Medical Center of the DOC to clarify, in writing, whether or not the Veteran's medical records dated in 2004 (if any such records are present) are inactive, and to state the significance of the active and/or inactive status of a medical record in the DOC's possession. 

If the AOJ cannot obtain any records from the DOC relating to the Veteran's reported treatment in 2004 for a heart attack, he is to be notified of these unsuccessful efforts.  The AOJ should prepare a memorandum that presents a formal finding regarding the unavailability of these records.  This memorandum should thereafter be added to the Veteran's claims file.

2.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



